20-11563-scc          Doc 1292       Filed 06/09/21 Entered 06/09/21 13:58:53                   Main Document
                                                 Pg 1 of 6



AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Tel: (212) 872-1000
Fax: (212) 872-1002
David H. Botter
Abid Qureshi
Jason P. Rubin
Counsel to the Ad Hoc Group of Senior Noteholders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                         )
In re                                    )                      Chapter 11
                                         )
GRUPO AEROMÉXICO, S.A.B de C.V., et al., )                      Case No. 20-11563 (SCC)
                                         )
                                         )
                                         )
                     Debtors.1           )                      (Jointly Administered)
                                         )


        SECOND AMENDED VERIFIED STATEMENT OF THE AD HOC GROUP OF
          SENIOR NOTEHOLDERS PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the ad hoc group (the “Ad Hoc Group”) composed of certain unaffiliated holders, each on

behalf of itself and/or acting by the holder’s investment manager solely for and on behalf of certain

funds or accounts managed or advised by it that are holders, of the 7.000% Senior Notes due 2025

(the “Senior Notes”) issued pursuant to that certain indenture, dated as of February 5, 2020, as

amended, supplemented or otherwise modified from time to time by and among Aerovías de

México, S.A. de C.V., as issuer, Grupo Aeroméxico, S.A.B. de C.V., as guarantor, and The Bank of


1
    The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
    follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984 (“Aerovías”);
    Aerolitoral, S.A. de C.V. 217315 (“Aerolitoral”); Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
    Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico
    City, C.P. 06500.
20-11563-scc       Doc 1292     Filed 06/09/21 Entered 06/09/21 13:58:53               Main Document
                                            Pg 2 of 6



New York Mellon, as trustee, transfer agent, registrar and paying agent, by and through its

undersigned counsel, hereby submits this verified statement (this “Statement”), and in support

thereof, states as follows:

       1.      On July 8, 2020, the Ad Hoc Group engaged Akin Gump Strauss Hauer & Feld LLP

(“Akin Gump”) to represent it in connection with the chapter 11 cases of Grupo Aeroméxico,

S.A.B. de C.V. and its affiliated debtors and debtors in possession (the “Debtors”).

       2.      On September 18, 2020, the Ad Hoc Group filed the Verified Statement of the Ad

Hoc Group of Senior Noteholders Pursuant to Bankruptcy Rule 2019 [ECF No. 390].

       3.      On February 12, 2021, the Ad Hoc Group filed the First Amended Verified

Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy Rule 2019 [ECF

No. 887].

       4.      As of the date of this Statement, Akin Gump represents only the Ad Hoc Group.

Akin Gump does not represent the Ad Hoc Group as a “committee” (as such term is employed by

the Bankruptcy Code and Bankruptcy Rules) and does not undertake to represent the interests of,

and is not a fiduciary for, any creditor, party in interest or other entity that has not signed a

retention agreement with Akin Gump. In addition, the Ad Hoc Group does not represent or purport

to represent any other entities in connection with the Debtors’ chapter 11 cases.

       5.      Akin Gump has been advised by the members of the Ad Hoc Group that the

individual members of the Ad Hoc Group either hold claims, or manage, advise or sub-advise

funds and/or accounts that hold claims, against the Debtors’ estates.           In accordance with

Bankruptcy Rule 2019, attached hereto as Exhibit A is a list of the names, addresses and the

“nature and amount of all disclosable economic interests” held by each member of the Ad Hoc

Group in relation to the Debtors as of June 4, 2021, as represented to Akin Gump.




                                                  2
20-11563-scc      Doc 1292      Filed 06/09/21 Entered 06/09/21 13:58:53            Main Document
                                            Pg 3 of 6



       6.      The information set forth in Exhibit A, which is based on information provided by

each applicable Ad Hoc Group member, is intended only to comply with Bankruptcy Rule 2019

and is not intended for any other purpose. By filing this Statement, Akin Gump makes no

representation with respect to the amount, allowance, validity or priority of such economic

interests and reserves all rights with respect thereto. Akin Gump does not own, nor has Akin

Gump ever owned, claims against or interests in the Debtors except for claims for services

rendered to the Ad Hoc Group.

       7.      Amounts set forth in this disclosure exclude default interest, costs, fees, redemption

premiums or other amounts to which the members of the Ad Hoc Group may be entitled. Nothing

contained herein (or in the Exhibit A hereto) should be construed as a limitation upon, or waiver

of, any of the Ad Hoc Group members’ rights to assert, file and/or amend any claims in accordance

with applicable law and any orders entered in these chapter 11 cases.

       8.      Akin Gump reserves the right to amend or supplement this Statement in accordance

with the requirements set forth in Bankruptcy Rule 2019.



                           [Remainder of page intentionally left blank.]




                                                 3
20-11563-scc   Doc 1292     Filed 06/09/21 Entered 06/09/21 13:58:53     Main Document
                                        Pg 4 of 6



Dated: June 9, 2021                    By: /s/ David H. Botter
       New York, New York              David H. Botter
                                       Abid Qureshi
                                       Jason P. Rubin
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       One Bryant Park
                                       New York, NY 10036
                                       Tel:    (212) 872-1000
                                       Fax: (212) 872-1002
                                       Email: dbotter@akingump.com
                                                aqureshi@akingump.com
                                                jrubin@akingump.com

                                       Counsel to the Ad Hoc Group of Senior Noteholders




                                          4
          20-11563-scc          Doc 1292         Filed 06/09/21 Entered 06/09/21 13:58:53                        Main Document
                                                             Pg 5 of 6



                                                                  Exhibit A


       Name1                           Address                        Nature and Amount of Disclosable Economic Interest2
                                                                  Senior Notes         DIP Loans                  Other
                                                                                  Tranche 1 (“T1”) and
                                                                                    Tranche 2 (“T2”)3
140 Summer Partners       1450 Broadway, 28th Floor             $30,028,000.00    N/A                     Trade Payable Claim
LP                        New York, NY 10018                                                              against Aerovías:
                                                                                                          $70,000,000.00

                                                                                                                        Trade Payable Claim
                                                                                                                        against Aerolitoral:
                                                                                                                        $11,595,525.00
Amundi Asset              60 State Street                       $14,015,000.00           T1: $14,166,666.67             N/A
Management US, Inc.       Boston, MA 02109                                               T2: $2,750,611.39
Amundi (UK)               41 Lothbury                           $29,150,000.00           N/A                            N/A
Limited                   London, EC2R 7HF
                          United Kingdom
BlueBay Asset             77 Grosvenor Street                   $6,000,000.00            N/A                            N/A
Management LLP            London, W1K 3JR
                          United Kingdom
Cerberus South            875 Third Avenue,                     $10,200,000.00           N/A                            N/A
American                  10th Floor
Investments, LLC          New York, NY 10022
Dirichlet Principal       20 Eastbourne Terrace                 $7,000,000.00            N/A                            N/A
Partners                  London, W2 6LG
                          United Kingdom
DSC Meridian              888 Seventh Avenue                    $28,154,000.00           N/A                            N/A
Capital LP                New York, NY 10106
GML Capital Group         22 Percy Street                       $21,170,000.00           N/A                            N/A
                          London, W1T 2BU
                          United Kingdom


           1
               The amounts set forth herein represent the disclosable economic interests of each member of the Ad Hoc Group
               either on behalf of itself and/or on behalf of certain of their affiliates or affiliated investment funds or investment
               funds, accounts, vehicles or other entities that hold disclosable economic interests that are managed, advised or
               sub-advised by such member of the Ad Hoc Group. Certain funds and/or accounts that are managed or advised
               by the Ad Hoc Group members have opted not to be a part of the Ad Hoc Group; nevertheless, the total amount
               of Senior Notes held, managed, advised or sub-advised by the Ad Hoc Group members are disclosed herein.
           2
               This Statement reflects the nature and amount of disclosable economic interests in the Debtors held by the
               members of the Ad Hoc Group on June 4, 2021, as disclosed to Akin Gump.
           3
               Certain members of the Ad Hoc Group are lenders under that certain debtor-in-possession financing (the “DIP
               Loans”) approved pursuant to the Final Order Granting Debtors’ Motion to (I) Authorize Certain Debtors in
               Possession to Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363 and 364; (II) Grant Liens
               and Superpriority Administrative Expense Claims to DIP Lenders Pursuant to 11 U.S.C. §§ 364 and 507; (III)
               Modify Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507; and (IV) Grant Related Relief
               [ECF No. 527]. The Tranche 2 holdings amounts disclosed herein include payment-in-kind (“PIK”) interest that
               has been paid on Tranche 2 of the DIP Loans.
         20-11563-scc      Doc 1292       Filed 06/09/21 Entered 06/09/21 13:58:53           Main Document
                                                      Pg 6 of 6



       Name1                    Address                    Nature and Amount of Disclosable Economic Interest2
                                                       Senior Notes         DIP Loans                 Other
                                                                       Tranche 1 (“T1”) and
                                                                         Tranche 2 (“T2”)3
Investment             350 10th Ave. Suite 1150      $11,160,000.00    N/A                     N/A
Placement Group Inc.   San Diego, CA 92101
Jefferies LLC          520 Madison Avenue            $7,335,000.00      N/A                     N/A
                       New York, NY 10022
Livello Capital        One World Trade Center,       $3,500,000.00      N/A                     N/A
Management LP          85th Floor
                       New York, NY 10007
Macquarie              100 Independence –            $7,500,000.00      T1: $8,700,000.00       N/A
Investment             610 Market Street                                T2: $7,002,270.72
Management             Philadelphia, PA 19106-2354
Moneda Asset           Av. Isidora Goyenechea 3621   $1,000,000.00      T1: $10,293,053.48      N/A
Management             8th Floor                                        T2: $38,186,343.00
                       Las Condes, Santiago de
                       Chile
Sandglass Capital      1133 Broadway,                $2,000,000.00      N/A                     N/A
Advisors LLC           Suite 1528
                       New York, NY 10010
Seaport Global         360 Madison Avenue,           $3,000,000.00      N/A                     N/A
Securities LLC         22nd Floor
                       New York, NY 10017
Stone Harbor           31 West 52nd Street           $4,921,000.00      N/A                     N/A
Investment Partners    17th Floor
                       New York, NY 10019
Teachers Advisors,     730 Third Avenue              $14,000,000.00     T1: $4,000,000.00       N/A
LLC                    New York, NY 10017                               T2: $3,143,556.00
VR Global Partners,    300 Park Avenue               $93,371,000.00     T1: $12,840,279.85      N/A
L.P.                   16th Floor                                       T2: $47,153,338.19
                       New York, NY 10022
